   Case: 3:19-cv-00091-MPM-JMV Doc #: 129 Filed: 12/01/20 1 of 2 PageID #: 1207




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


UNITED STATES OF AMERICA,
ex rel. CAMERON JEHL                                                                   PLAINTIFF

VS.                                           CIVIL ACTION NO.: 3:19-cv-00091-MPM-JMV

GGNSC SOUTHAVEN LLC et al.                                                         DEFENDANTS

                                               ORDER

       This matter is before the court on the [118] motion of the relator for the release of certain

subpoenaed tax records of a non-party. The court, having considered the motion and corresponding

briefing, finds that the motion should be denied, with the right to be re-urged if necessary.

       On October 15, 2020, the undersigned was informed that the Clerk of Court for the United

States District Court for the Northern District of Mississippi had received certain sealed tax records

in response to a subpoena issued to Virginia Department of Taxation by the relator.

       As relator concedes that he seeks only certain, limited information from the tax records—

not to include any financial information—and that he intends to also seek that same, limited

information directly from the subject individual, it appears that there may not be a need to release

any portion of the individual’s sealed tax records at all. Doc. #119 at 5.

       THEREFORE, the motion is hereby denied. The relator may re-urge the motion if he is

unsuccessful in obtaining the information sought by some alternative means. However, the relator

is cautioned that if the motion is refiled, the movant is required to explain, with particularity, how

the information under the circumstances of this case is relevant to the defendants’ liability, if any,

and why the information sought cannot be obtained through some, less intrusive means.

       Finally, the Clerk of Court should retain these records until the undersigned has directed
   Case: 3:19-cv-00091-MPM-JMV Doc #: 129 Filed: 12/01/20 2 of 2 PageID #: 1208




otherwise.

       SO OREDERED this, the 1st day of December, 2020.


                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
